Title: From John Adams to William Tudor, Sr., 22 September 1816
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy September 22nd 1816

The mail of yesterday, brought me your favour of the 19th I presume you had not then received my little packet of the 17th containing little notes in the hand writing of De Mably and Marmontell.
You Sir and your Son have my consent to do what you please with all my letters only excepting a request, that you would return to me the original notes from De Mably and Marmontel and their French translation of my letter to De Mably  . Sir John Sinclair I doubt not would have “Facsimiles” made of the those notes, Bagatelles as they are. But happily we have not yet arrived at this refinement of frivolous luxury, which the French have at length caught from the English a sample of which pantominickry I saw on Wednesday in the testament of the late Queen of France.
your friends at Quincy always have been and always will be glad to see you. Witness my hand,
John Adams